DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 11-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraselle WO_2020025360_A1 in view of Kavanagh USPN_5529654 and Alexander USPN_3708386.
1.	Regarding Claims 1-8 and 11-23, Fraselle discloses a laminated glazing comprising a glass sheet comprising borosilicate float glass (Page 4, Lines 26-27) (corresponds to claimed borosilicate glass of instant Claim 2) as well as another glass sheet (corresponds to claimed second glass sheet of instant Claim 20) with a thermoplastic interlayer there-between (corresponds to claimed polymer intermediate layer of instant Claim 20) with an area (element 22; corresponding to claimed 2-D area) that is sized and configured to receive an imaging optical sensor (corresponds to claimed sensor of instant Claim 3), as is being claimed in instant Claims 1, 21, and 22 (Abstract, Page 4, Lines 4-5, Page 6, Lines 13-16, 27-30). Fraselle also discloses curving said glass (Page 12, Lines 14-15), as is being claimed in instant Claim 6. Fraselle discloses using an infrared filter that is said thermoplastic interlayer and can be tinted (Page 15, Lines 1-5), as is being claimed in instant Claim 23. Furthermore, Fraselle discloses that said sensor can be integrated from the inner side of the glass into it being integrated into said area (element 12 in Fig. 2). The fact that it is integrated throughout this region from the inner side of the glass till said area (element 12 in Fig. 2) will inherently encompass the upper third part of the glass, as is being claimed in instant Claim 8. Also, Fraselle discloses using a borosilicate composition (Page 8, Lines 22-31) that overlaps with Applicants’ claimed ranges found in instant Claims 11, 12, 13, 14, 15, 16, 17, 18, and 19. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
2.	However, Fraselle does not disclose the claimed thickness or inclination.
3.	Kavanagh discloses a process for forming a shaped laminate (Title) used in vehicle windows (Abstract). Kavanagh further discloses that certain performance advances in window shapes when curved and having angled configurations lead to minimizing aerodynamic drag and enhance the ability to see from within the vehicle (column 1, lines 45-50).
4.	The Examiner respectfully submits that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the angle of curvature of the glass, of Fraselle, by modifying it so exhibit a suitably desired angle that minimizes drag and enhances viewability, as disclosed by Kavanagh. The Examiner submits that the claimed inclination is essentially a modification of the curvature of the glass which includes the said area in which the sensor lies. Thus, it would have been obvious to vary the angle which corresponds to the claimed inclination of instant Claims 1, 4, 5, 7, and 20 through a desire of optimization of drag and viewability.
5.	Alexander discloses a laminated safety float glass (Title) having a pair of glass sheets with a thickness of 0.1 inches (2.54 mm) having an interlayer there-between which results in a remarkably greater ability to protect occupants of an automobile from head injuries (column 2, lines 44-53).
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thickness of the glass sheet, of Fraselle, by using the thickness disclosed by Alexander. One of ordinary skill in the art would have been motivated in doing so to obtain greater ability to protect occupants from injuries.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraselle WO_2020025360_A1 in view of Kavanagh USPN_5529654 and Alexander USPN_3708386, as applied to Claim 1, and further in view of Alkemper USPA_20190308394_A1.
7.	Regarding Claims 9 and 10, Fraselle in view of Kavanagh and Alexander does not suggest the claimed toughening and CS values.
8.	Alkemper discloses a laminated glass pane including two glass sheets used for windshields (Abstract, paragraph 0005) wherein said glass sheet is made of float glass (Claim 13) and can be chemically toughened having a CS zone with a depth of at least 40 microns and CS stress of at least 150 MPa (Claim 5). Alkemper discloses its invention results in high torsional rigidity, a highly strengthened surface, which is able to resiliently absorb forces exerted by impacting items, and at the same time ensures a good view outside, even in a damaged state (paragraph 0019).
9.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the glass, of Fraselle in view of Kavanagh and Alexander, by toughening and achieving CS zones having the depth and stress, of Alkemper. One of ordinary skill in the art would have been motivated in doing so in order to obtain high torsional rigidity, a highly strengthened surface, which is able to resiliently absorb forces exerted by impacting items.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 27, 2022